Case 2:21-cv-00678-JS-AYS Document 48-1 Filed 05/13/21 Page 1 of 31 PageID #: 250




                           EXHIBIT A
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1 2ofof3031PageID
                                                                           PageID#:#:35251




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

  LISA GRAY and HEATHER AGE,                            Case No.: 2:21-cv-1569
  individually, and on behalf of all others
  similarly situated,                                   CLASS ACTION COMPLAINT

                 Plaintiffs,                            DEMAND FOR JURY TRIAL

         v.

  THE HAIN CELESTIAL GROUP, INC.; and
  DOES 1 through 10, inclusive,

                 Defendants.


         Plaintiffs Lisa Gray and Heather Age (“Plaintiffs”), on behalf of themselves and the Class

  and Subclasses of all others similarly situated, bring this class action against Defendant The Hain

  Celestial Group, Inc. (“Hain” or “Defendant”), based on Defendant’s misleading, deceptive and

  unfair business practices with respect to the marketing, advertising, labeling, packaging and sale

  of its baby food products, which contain levels of toxic heavy metals.

                                       NATURE OF ACTION

         1.      This case involves a straightforward and systematic course of false, misleading,

  and unlawful conduct: Defendant has misrepresented and falsely advertised that the baby food

  products it sells are, among various things, natural, organic, grown without potentially harmful

  pesticides or herbicides, and free from artificial flavors, colors and preservatives.

         2.      Parents and other caregivers, including Plaintiffs and members of the Class and

  Subclasses, reasonably believe that the baby food they purchase will be healthy, nutritious, and

  free from harmful substances and contaminants. However, on February 4, 2021, The United

  States House of Representatives Subcommittee on Economic and Consumer Policy, Committee

  on Oversight and Reform (“Subcommittee”) published a report (“Subcommittee Report”),




                                                    1
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2 3ofof3031PageID
                                                                           PageID#:#:36252




  revealing its findings that numerous baby foods, including those manufactured by Defendant

  Hain, are “tainted with significant levels of toxic heavy metals, including arsenic, lead, cadmium,

  and mercury.” 1

          3.      Given the health risks associated with the consumption of high levels of toxic

  heavy metals, the presence of these substances is material to consumers.

          4.      Defendant Hain knew that the presence of toxic heavy metals in its baby food

  products was material to consumers, which is evidenced by its representations that it ensures the

  ingredients it procures for its products do not use potentially harmful pesticides or fertilizers, and

  uses a rigorous quality assurance process to meet the strict standards for organic certification. 2

  Yet Defendant Hain chose to omit and conceal that its baby food products contained, or were at

  risk of containing, levels of heavy toxic metals, and therefore deceptively misled Plaintiffs and

  members of the Classes that purchased these products in reliance on Hain’s representations.

          5.      Plaintiffs seek relief in this action individually, and on behalf of all other similarly

  situated individuals who purchased Defendant’s falsely and deceptively labeled baby food

  products during the statute of limitations period, for breach of express and implied warranty,

  fraud by omission, intentional and negligent misrepresentation, quasi contract, unjust

  enrichment, and restitution, and for violations of Florida Deceptive and Unfair Trade Practices

  Act, Fla. Stat. §§ 501.201 et seq.




  1
    See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury, Staff Report, Staff
  of H. Subcomm. On Econ. And Consumer Policy, Comm. On Oversight and Reform, 117th Cong., https://oversight.
  house.gov/sites/democrats.oversight.house.gov/files/2021-02-04%20ECP%20Baby%20Food%20Staff%20Report.p
  df (Feb. 4, 2021) (“Subcommittee Report”).
  2
    Earth’s Best, Our Promise, https://www.earthsbest.com/why-earths-best/our-promise/



                                                        2
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page3 4ofof3031PageID
                                                                           PageID#:#:37253




                                          THE PARTIES

         6.      Plaintiff Lisa Gray (“Plaintiff Gray”) is a citizen of the State of Florida and is a

  member of the Nationwide Class and the Florida Subclass. Plaintiff Gray purchased Hain’s

  Earth’s Best Peanut Butter Puffs.

         7.      Plaintiff Heather Age (“Plaintiff Age”) is a citizen of the State of Kentucky and is

  a member of the Nationwide Class and the Kentucky Subclass. Plaintiff Age purchased Hain’s

  Earth’s Best Baby Food Jars in the flavors Carrots, Peas, Corn, Apple & Blueberry, and Earth’s

  Best Whole Grain Oatmeal Cereal.

         8.      Plaintiffs believed they were feeding their children healthy, nutritious foods

  during the time they purchased and fed their children Defendant Hain’s Earth’s Best baby food

  products. Due to the false and misleading claims and omissions by Defendant Hain as described

  herein, Plaintiffs were unaware that the baby food products sold by Defendant Hain contained

  any level of toxic heavy metals, and Plaintiffs would not have purchased the products if that

  information had been fully disclosed.

         9.      Defendant Hain is a citizen of Delaware, where it is incorporated, and New York,

  where maintains its principal place of business at 111 Marcus Avenue, Lake Success, New York,

  11040. Defendant Hain does business throughout the United States, and formulates,

  manufactures, distributes, markets, advertises, and sells baby food products online and at brick-

  and-mortar retail stores.

                                  JURISDICTION AND VENUE

         10.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

  matter in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000

  and is a class action in which members of the Class of plaintiffs (defined below) are citizens of




                                                  3
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page4 5ofof3031PageID
                                                                           PageID#:#:38254




  states different from Hain. Further, greater than two-thirds of the Class members reside in states

  other than the state in which Hain is a citizen.

          11.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) in that

  Defendant is a corporation that maintains its principal place of business in this jurisdiction.

  Further, Defendant (a) is authorized to conduct business in this district and has intentionally

  availed itself of the laws and markets within this district through the promotion, marketing,

  distribution and sale of its products in this district; (b) does substantial business in this district;

  and (c) is subject to personal jurisdiction in this district.

                                        FACTUAL ALLEGATIONS

  A.      Defendant Falsely Marketed and Advertised its Baby Food Products

          12.      Defendant Hain manufactures, markets, advertises, labels, represents, warrants,

  distributes, and sells baby food products throughout the United States under the Earth’s Best

  label. Hain makes various representations about its Products (defined below), including that they

  are, among various things, natural, organic, grown without potentially harmful pesticides or

  herbicides, and free from artificial flavors, colors and preservatives.

          13.      Hain claims on its website that it has led the organic baby movement, with quality

  ingredients, because it believes every baby deserves an organic start in life. 3 Hain’s stated

  purpose is “Producing pure, quality products you can trust” and further promises that it ensures

  that its organic foods are produced without potentially harmful chemicals, pesticides, genetically

  engineered ingredients, or growth hormones from animal-derived products. 4 Earth’s Best

  repeatedly guarantees that it uses a rigorous product testing to guarantee quality and safety. 5


  3
    Earth’s Best, https://www.earthsbest.com/
  4
    Earth’s Best, Our Promise, https://www.earthsbest.com/why-earths-best/our-promise/
  5
    Id.



                                                         4
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page5 6ofof3031PageID
                                                                           PageID#:#:39255




             14.      The products at issue are various types of Hain’s baby food products that contain

  heavy metals, including but not limited to Hain Earth’s Best products purchased by Plaintiffs

  (“Products”) 6, specifically:

             o        Earth’s Best Organic Peanut Butter Puffs
             o        Earth’s Best Organic Whole Grain Oatmeal Cereal
             o        Earth’s Best 4+ Months (Stage 1) Baby Food Jar – Turkey & Turkey Broth
             o        Earth’s Best 4+ Months (Stage 1) Baby Food Jar – Chicken & Chicken Broth
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Apples & Apricots
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Apples & Plums
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Pears & Mangos
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Sweet Potato Apricot
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Vegetable Turkey
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Sweet Potatoes
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Peach Oatmeal Banana
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Banana Mango
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Apple Butternut Squash
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Bananas Peaches &
                      Raspberries
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Apples & Blueberries
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Corn & Butternut Squash
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Chicken & Rice
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Pears & Raspberries
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Sweet Potato Chicken
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Winter Squash
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Pears
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Bananas Carrots
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Apples
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Jar – Peas
             o        Earth’s Best 9+ Months (Stage 3) Baby Food Jar – Tender Chicken & Stars
             o        Earth’s Best 9+ Months (Stage 3) Baby Food Jar – Apple Cinnamon Oatmeal
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Apple Strawberry Baby
                      Food Puree
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Whole Breakfast Sweet
                      Potato Cinnamon
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Wholesome Breakfast
                      Blueberry Banana
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Peach Mango Baby Food
                      Puree
             o        Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Apple Peach Oatmeal Fruit
                      and Grain Puree


  6
      Plaintiffs reserve the right to amend this definition upon completion of discovery.



                                                               5
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page6 7ofof3031PageID
                                                                           PageID#:#:40256




        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Carrots & Broccoli Veggie
               Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Orange Banana Baby Food
               Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Butternut Squash Pear
               Baby Food Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Whole Breakfast Apple
               Raisin
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Pumpkin & Spinach
               Veggie Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Squash & Sweet Peas
               Veggie Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Sweet Potato Garbanzo
               Barley Veggie & Protein Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Banana Blueberry Baby
               Food Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Sweet Potato Apple Baby
               Food Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Sweet Potato & Beets
               Veggie Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Banana Raspberry Brown
               Rice Fruit and Grain Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Banana Blueberry Baby
               Food Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Apple Sweet Potato
               Pumpkin Blueberry Baby Food Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Pasta with Tomato &
               White Bean
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Wholesome Breakfast
               Banana Apricot Pumpkin with Yogurt Oat & Quinoa Baby Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Wholesome Breakfast
               Strawberry Peach Pear with Yogurt Oat & Quinoa Baby Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Spinach Lentil and Brown
               Rice Veggie & Protein Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Butternut Squash Pear
               Baby Food Puree
        o      Earth’s Best 6+ Months (Stage 2) Baby Food Pouch – Apple Sweet Potato
               Pumpkin Blueberry Baby Food Puree
        o      Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Pear Carrot Apricot Baby
               Food Puree
        o      Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Pumpkin Cranberry Apple
               Baby Food Puree
        o      Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Pumpkin Cranberry Apple
               Baby Food Puree
        o      Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Cheesy Pasta with Veggies




                                             6
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page7 8ofof3031PageID
                                                                           PageID#:#:41257




         o       Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Turkey Quinoa Apple
                 Sweet Potato
         o       Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Chicken Pot Pie
         o       Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Beef Medley
         o       Earth’s Best 9+ Months (Stage 3) Baby Food Pouch – Chicken Casserole

         15.     Hain uses words such as “organic” and stages such as “Stage 1 (4+ months)”,

  “Stage 2 (6+ months)”, and “Stage 3 (9+ months)” to emphasize the foods suitability for

  consumption by infants and young children.

         16.     Hain’s labels and packaging do not disclose that the Products contain, or may

  contain, levels of toxic heavy metals.

  B.     Defendant’s Marketing and Advertising Misled and Deceived Consumers

         17.     Parent consumers are drawn to representations such as the ones claimed on Hain’s

  website because parents pay attention to what ingredients are in the baby food they purchase for

  their child. Parents are cautious and vigilant because they do not want to expose their children to

  potentially harmful substances or chemicals, such as heavy metals like arsenic, lead, mercury,

  and cadmium.

         18.     Hain’s marketing of its Products wrongfully conveys to consumers that the

  Products have certain superior quality and characteristics that they do not actually possess. For

  example, Hain’s misrepresentations caused Plaintiffs and other consumers to believe that its

  Products do not contain high levels of toxic heavy metals through its marketing and omissions,

  which is material information to a reasonable consumer.

         19.     In light of Hain’s marketing, including its commitment to providing natural and

  organic products that are free from artificial preservatives, colors, and flavors, Hain knew or

  should have known that the Products contained toxic heavy metals or potentially dangerous

  contaminants that pose health risks to humans, and particularly to infants and young children.




                                                  7
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page8 9ofof3031PageID
                                                                           PageID#:#:42258




  Hain knew consumers purchased the Products based on the reasonable expectation that Hain

  manufactured the Products in a way that was proscribed by its marketing and advertising.

         20.     Hain intended that Plaintiffs and class members and other consumers rely on these

  representations, as evidenced by the intentional and conspicuous placement of the misleading

  representations on the Products’ packaging by Hain, as well as its advertising, marketing, and

  labeling of the Products as organic, grown without potentially harmful pesticides or herbicides,

  free from artificial flavors, colors and preservatives, and safe for consumption by infants and

  young children.

         21.     Based on Hain’s decision to advertise, label, and market its Products as organic,

  grown without potentially harmful pesticides or herbicides, free from artificial flavors, colors and

  preservatives, and safe for consumption by infants and young children, Hain had a duty to ensure

  that these statements were true and not misleading. As such, Hain knew or should have known

  that the Products included nondisclosed levels of toxic heavy metals.

         22.     However, Hain’s marketing is deceptive, misleading, unfair and false to Plaintiff

  and other consumers of its Products. Hain failed to disclose that the products contain or may

  contain any level of heavy metals or other undesirable toxins or contaminants. Hain intentionally

  omitted this in order to induce and mislead reasonable consumers like Plaintiffs and members of

  the Classes to purchase the Products.

         23.     As a result of Hain’s omissions, a reasonable consumer would have no reason to

  suspect the presence of heavy metals in the Products without conducting his or her own tests or

  relying on tests conducted by a third party.

         24.     Hain therefore acted negligently, recklessly, unfairly, and/or intentionally with its

  deceptive, misleading, unfair, and false marketing and omissions as described herein.




                                                   8
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SILDocument
                              Document
                                     48-1
                                       1 Filed
                                          Filed03/24/21
                                                05/13/21 Page
                                                          Page910
                                                                of of
                                                                   3031
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                43259




  C.      Heavy Metals

          25.     Heavy metals such as arsenic, lead, mercury, and cadmium are known as

  “developmental neurotoxins” that can harm a baby’s developing brain and nervous system.

  Exposure to these neurotoxins can result in a loss of intellectual capacity and behavioral

  problems like attention-deficit hyperactivity disorder (“ADHD”). 7 Though heavy metals are

  naturally found in the environment, most heavy metals in foods come from contaminated soil or

  water. The contamination comes from either farming or manufacturing practices, such as the use

  of pesticides, mining, and smelting or pollution.

          26.     The U.S. Food and Drug Administration (“FDA”) has declared that inorganic

  arsenic, lead, cadmium, and mercury are dangerous, particularly to infants and children, and

  “lead to illness, impairment, and in high doses, death.” 8

          27.     Healthy Babies Bright Futures—an alliance of nonprofit organizations, scientists

  and donors that design and implement programs to reduce babies’ exposure to toxic chemicals—

  tested a variety of baby foods to determine the levels of heavy metals contained in their products

  and published the report in or around October 2019 (“Healthy Babies Bright Futures Report”). 9

          28.     The Healthy Babies Bright Futures Report revealed that Hain’s Whole Grain Rice

  Cereal contains 138 parts per billion (“ppb”) of arsenic, 113 ppb of which was inorganic arsenic,

  22.5 ppb of lead, 14.7 ppb of cadmium, and 2.41 ppb of mercury. 10

          29.     In addition to the Healthy Babies Bright Futures Report, as mentioned above, The

  Subcommittee published a report revealing findings that numerous baby foods, including those


  7
     Jane Houlihan and Charlotte Brody, What’s in my baby’s food?, Healthy Babies Bright Futures (Oct. 2019),
  https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-04/BabyFoodReport_ENGLISH_R6.pdf
  (“Healthy Babies Bright Futures Report”).
  8
    Subcommittee Report at 9.
  9
    See generally Healthy Babies Bright Futures Report.
  10
     Id. at 19.



                                                      9
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1011ofof3031PageID
                                                                            PageID#:#:44260




  manufactured by Defendant Hain, are “tainted with significant levels of toxic heavy metals,

  including arsenic, lead, cadmium, and mercury.” 11

          30.      As noted by the Subcommittee, babies’ developing brains are “exceptionally

  sensitive to injury caused by toxic chemicals, and several developmental processes have been

  shown to be highly vulnerable to chemical toxicity.” 12

          31.      Furthermore, the Subcommittee Report noted that exposing children to toxic

  heavy metals causes permanent decreases in IQ, an increased risk of future criminal and

  antisocial behavior, and “untreatable and frequently permanent” brain damage. The

  Subcommittee Report demonstrated the consequences that can result due to exposure to toxic

  heavy metals, noting that one study showed that for each IQ point lost, a child’s lifetime

  estimated earning capacity will decrease by over $18,000. 13

          a.       Arsenic

          32.      Arsenic is a heavy metal contaminant that is found in food and drinking water

  from its long-time use as a pesticide and additive in animal feed. Arsenic has been known to

  cause bladder, lung, and skin cancer, and can also harm the developing brain and nervous

  system. 14 At least 13 studies link arsenic to IQ loss for children exposed to it in utero or during

  the first few years of life. 15

          33.      Another study on the effects of arsenic revealed an average loss of 5-6 IQ points

  among those who drank well water contaminated with arsenic at or above 5 ppb. 16 Studies find




  11
     Subcommittee Report at 9.
  12
     Id.
  13
     Id.
  14
     Healthy Babies Bright Futures Report at 13.
  15
     Id.
  16
     Id.



                                                   10
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1112ofof3031PageID
                                                                            PageID#:#:45261




  lasting impacts when young children are exposed to arsenic early in life. 17 There is also no

  evidence that the effects of arsenic exposure are reversible. 18

          34.      The harmful effects of exposure to arsenic have caused the FDA to set standards

  limiting the allowable amount of inorganic arsenic in various products, such as 10 ppb for bottled

  water. 19 However, the Subcommittee Report shows that Hain sold finished baby food products

  containing as much as 129 ppb of inorganic arsenic, used ingredients testing as high as 309 ppb

  of arsenic, which surpasses its own internal testing standards. 20

          b.       Cadmium

          35.      Cadmium is a heavy metal that has been linked to neurotoxicity, cancer, kidney

  damage, bone damage, and heart damage. 21

          36.      Cadmium is a number seven on the Agency For Toxic Substances and Disease

  Registry’s (“ATSDR”) list of substances that is present in the environment that pose the most

  significant potential threat to human health, and is associated with decreases in IQ and the

  development of ADHD. 22

          37.      The FDA has set the maximum allowable level of cadmium in bottled water at

  5 ppb. 23 However, according to the Subcommittee’s findings, the test results of baby foods and




  17
      Id. (“Studies find lasting impacts when children are exposed to arsenic early in life, including persistent IQ
  deficits in children two years after their polluted drinking water was replaced, cognitive deficits among school-age
  children exposed early in life, and neurological problems in adults who were exposed to arsenic-poisoned milk as
  infants.”).
  18
     Id.
  19
     21 C.F.R. § 165.110; Subcommittee report at 4.
  20
     Subcommittee report at 3–4.
  21
     Id.
  22
     Id. at 12.
  23
     Id. at 4.



                                                          11
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1213ofof3031PageID
                                                                            PageID#:#:46262




  their ingredients “eclipse those levels.” 24 In fact, Hain used 102 ingredients in its baby food that

  tested over 20 ppb of cadmium, and some tested as high as up to 260 ppb of cadmium. 25

          c.       Lead

          38.      Lead is a heavy metal that widely contaminates food from its long-time use as a

  pesticide, its use in food processing equipment, and its presence at elevated levels in soil. 26 Lead

  is a number two on ATSDR’s list of substances present in the environment that pose the most

  significant potential threat to human health, and is associated with behavioral problems,

  decreased cognitive performance, delayed puberty, and reduced postnatal growth. 27

          39.      According to the FDA, lead is especially dangerous to infants and young

  children. 28 Lead exposure has been shown to severely affect academic achievement in children,

  and the effects of early childhood exposure appear to be permanent. 29

          40.      The FDA has set the maximum allowable levels in bottle water at 5 ppb of lead. 30

  However, the Subcommittee’s findings reveal that Hain used ingredients containing as much as

  352 ppb of lead and used many ingredients with high lead content, including 88 that tested over

  20 ppb of lead and six that tested over 200 ppb of lead, which surpasses its own internal testing

  standards. 31




  24
     Id.
  25
     Id. at 3.
  26
     Healthy Babies Bright Futures Report at 13.
  27
     Subcommittee Report at 11.
  28
     Id.
  29
     Id.
  30
     Id. at 4.
  31
     Id. at 3–4.



                                                   12
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1314ofof3031PageID
                                                                            PageID#:#:47263




          d.       Mercury

          41.      Mercury is a pollutant released from coal-fired power plants, mining operations

  and other sources. 32 Mercury is number three on ATSDR’s list of substances present in the

  environment that pose the most significant potential threat to human health. 33

          42.      Pre-natal mercury exposure has been “consistently associated with adverse

  subsequent neuro-development,” and post-natal mercury exposure has been associated with

  autistic behaviors among preschool-age children. 34

          43.      The FDA has capped the allowable level of mercury in drinking water at 2 ppb.35

  However, some of Hain’s products include more lead than allowed in drinking water, such as

  Hain’s Whole Grain Rice Cereal, which contained 2.41 ppb of mercury. 36

  D.      Plaintiffs and Class Members’ Reliance was Reasonable

          44.      Plaintiffs and Class Members reasonably relied on Defendant’s claims,

  warranties, representations, advertisements, and other marketing sources concerning the quality

  of the Products.

          45.      Plaintiffs and Class Members read and relied upon the labels and packaging of the

  Products when making purchasing decisions. Had Plaintiffs and Class Members known Hain’s

  Products actually contained high levels of heavy metals, and Hain omitted this fact from its

  packaging, Plaintiffs and Class Members would not have purchased the Products.

          46.      A reasonable consumer would consider the labeling of a product when deciding

  whether or not to purchase it. Here, Plaintiffs and Class Members relied on the statements and

  omissions on the Products’ labeling that led them to believe the Products were organic, free from

  32
     Healthy Babies Bright Futures Report at 17.
  33
     Subcommittee Report at 12.
  34
     Id. at 12–13.
  35
     Id. at 4.
  36
     Id. at 3.



                                                   13
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1415ofof3031PageID
                                                                            PageID#:#:48264




  artificial flavors, colors and preservatives, safe for consumption by infants and young children,

  and did not contain levels of toxic heavy metals.

                                 CLASS ACTION ALLEGATIONS

         47.     Plaintiffs bring this action individually and on behalf of all other similarly situated

  Class Members pursuant to Rule 23 of the Federal Rules of Civil Procedure and seeks

  certification of the following Classes:

         Nationwide Class

         All persons within the United States who purchased the Earth’s Best Organic
         Baby Food Products for household or business use during the applicable statute of
         limitations and who have not received a refund or credit for their purchase(s).

         Florida Subclass

         All persons within the State of Florida who purchased the Earth’s Best Organic
         Baby Food Products for household or business use during the applicable statute of
         limitations and who have not received a refund or credit for their purchase(s).

         Kentucky Subclass

         All persons within the State of Kentucky who purchased the Earth’s Best Organic
         Baby Food Products for household or business use during the applicable statute of
         limitations and who have not received a refund or credit for their purchase(s).

         48.     Excluded from the Classes are the following individuals and/or entities:

  Defendant and its parents, subsidiaries, affiliates, officers and directors, current or former

  employees, and any entity in which Defendant has a controlling interest; all individuals who

  make a timely election to be excluded from this proceeding using the correct protocol for opting

  out; and all judges assigned to hear any aspect of this litigation, as well as their immediate family

  members.

         49.     Plaintiffs reserve the right to modify or amend the definition of the proposed

  Class and/or add subclasses before the Court determines whether certification is appropriate.




                                                   14
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1516ofof3031PageID
                                                                            PageID#:#:49265




         50.       Numerosity: The proposed Class and Subclass are so numerous that joinder of all

  members would be impractical. The Products are sold throughout the United States, directly and

  by third-party retailers. The number of individuals who purchased the Products during the

  relevant time period is at least in the thousands. Accordingly, Class members are so numerous

  that their individual joinder herein is impractical. While the precise number of Class members

  and their identities are unknown to Plaintiff at this time, these Class members are identifiable and

  ascertainable.

         51.       Common Questions Predominate: There are questions of law and fact common

  to the proposed Class and Subclasses that will drive the resolution of this action and will

  predominate over questions affecting only individual Class members. These questions include,

  but are not limited to, the following:

                   a.     Whether Defendant misrepresented material facts and/or failed to disclose

         material facts in connection with the packaging, marketing, distribution, and sale of the

         Products;

                   b.     Whether Defendant’s use of false or deceptive packaging and advertising

         constituted false or deceptive advertising;

                   c.     Whether Defendant engaged in unfair, unlawful and/or fraudulent business

         practices;

                   d.     Whether Defendant’s representations concerning the Products were likely

         to deceive a reasonable consumer;

                   e.     Whether Defendant’s unlawful conduct, as alleged herein, was intentional

         and knowing;




                                                  15
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1617ofof3031PageID
                                                                            PageID#:#:50266




                 f.      Whether Defendant represents to consumers that the Products have

         characteristics, benefits, or qualities that they do not have;

                 g.      Whether Plaintiffs and the Classes are entitled to damages and/or

         restitution, and in what amount;

                 h.      Whether Defendant is likely to continue using false, misleading or

         unlawful conduct such that an injunction is necessary; and

                 i.      Whether Plaintiffs and the Classes are entitled to an award of reasonable

         attorneys’ fees, interest, and costs of suit.

         52.     Defendant has engaged in a common course of conduct giving rise to violations of

  the legal rights sought to be enforced uniformly by Plaintiffs and members of the Classes.

  Similar or identical statutory and common law violations, business practices, and injuries are

  involved. The injuries sustained by members of the proposed Classes flow, in each instance,

  from a common nucleus of operative fact, namely, Defendant’s deceptive packaging and

  advertising of the Products. Each instance of harm suffered by Plaintiffs and members of the

  Classes has directly resulted from a single course of illegal conduct. Each Class member has

  been exposed to the same deceptive practice, as each of the Products: (a) bear the materially

  same representations regarding the health and quality of the Products, in that they are organic,

  free from artificial flavors, colors and preservatives, and safe for consumption by infants and

  young children, and (b) the Products actually contain levels of toxic heavy metals. Therefore,

  individual questions, if any, pale in comparison to the numerous common questions

  predominating in this action.




                                                    16
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1718ofof3031PageID
                                                                            PageID#:#:51267




         53.     Typicality: The representative Plaintiffs’ claims are typical of those of the

  proposed Classes, as all members of the proposed Classes are similarly affected by Defendant’s

  uniform unlawful conduct as alleged herein.

         54.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the

  proposed Classes as their interests do not conflict with, and are in no way antagonistic to, the

  interests of the putative Class members they seek to represent. Plaintiffs have also retained

  counsel competent and experienced in class action litigation and they intend to prosecute this

  action vigorously. The interests of the members of the Classes will be fairly and adequately

  protected by Plaintiffs and their counsel.

         55.     Superiority: The nature of this action and the nature of the laws available to

  Plaintiffs and the Classes make the use of the class action format a particularly efficient and

  appropriate procedure to afford relief to them and the Classes for the wrongs alleged. The

  damages or other financial detriment suffered by individual Class members is miniscule

  compared to the burden and expense that would be entailed by individual litigation of their

  claims against Defendant. It would thus be virtually impossible for Plaintiffs and Class members,

  on an individual basis, to obtain effective redress for the wrongs done to them. Absent the class

  action, Class members would not likely recover, or would not likely have the chance to recover,

  damages and/or restitution from Defendant, which would continue to retain the proceeds of its

  wrongful conduct. Additionally, injunctive relief for the benefit of Class members and the public

  would not be possible absent class treatment and Defendant’s wrongful conduct would persist

  unabated. Further, individualized litigation would increase the delay and expense to all parties

  and would multiply the burden on the judicial system presented by the complex legal and factual

  issues of this case. Finally, Defendant has acted, or failed to act, on grounds generally applicable




                                                  17
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1819ofof3031PageID
                                                                            PageID#:#:52268




  to Plaintiffs and the proposed Classes, supporting the imposition of uniform relief to ensure

  compatible standards of conduct toward the members of the Classes. Individualized litigation

  presents a potential for inconsistent or contradictory judgments. A class action is superior to any

  alternative means of prosecution.

                                       CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION
                                   Breach of Express Warranty
                                     (on behalf of the Classes)

         56.      Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as

  though fully set forth herein.

         57.      Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Classes against Hain for breach of express warranty.

         58.      Hain marketed and sold the Products into the stream of commerce with the intent

  that the Products would be purchased by Plaintiffs and members of the Classes.

         59.      Hain expressly warranted, advertised, and represented to Plaintiffs and members

  of the Classes that the Products were and are organic, free from artificial flavors, colors and

  preservatives, and safe for consumption by infants and young children.

         60.      Hain made these express warranties regarding the Products’ quality, ingredients,

  and suitability for consumption in writing through its website, advertisements, and marketing

  materials and on the Products’ packaging and labels. These express warranties became part of

  the basis of the bargain that Plaintiffs and members of the Classes entered into upon purchasing

  the Products.

         61.      Hain’s advertisements, warranties, and representations were made in connection

  with the sale of the Products to Plaintiffs and members of the Classes. Plaintiffs and members of




                                                  18
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page1920ofof3031PageID
                                                                            PageID#:#:53269




  the Classes relied on Hain’s advertisements, warranties, and representations regarding the

  Products in deciding whether or not to purchase Hain’s Products.

         62.      Hain’s Products do not conform to Hain’s advertisements, warranties and

  representations in that they are not safe or appropriate for consumption by infants and young

  children, and contain, or may contain, levels of various heavy toxic metals.

         63.      Hain was on notice of this breach, as Hain was aware of the included heavy

  metals in the Products due to its own testing, and based on the investigation in the Healthy

  Babies Bright Futures report that revealed the Products as containing various levels of toxic

  heavy metals.

         64.      Privity exists because Hain expressly warranted to Plaintiffs and members of the

  Classes through the warranting, packaging, advertising, marketing, and labeling that the Products

  were natural, and suitable for consumption by infants and young children, and by failing to make

  any mention of heavy metals and/or unnatural or other ingredients.

         65.      As a direct and proximate result of Hain’s conduct, Plaintiffs and members of the

  Classes have suffered actual damages in that they purchased Products that were worth less than

  the price they paid and they would not have purchased had they known of the risk and/or

  presence of heavy metals and/or other contaminants that do not conform to the products’

  marketing and advertisements.

         66.      Plaintiffs and members of the Classes seek actual damages, injunctive and

  declaratory relief, attorneys’ fees, costs, and any other just and proper relief available thereunder

  for Hain’s failure to deliver goods conforming to their express warranties and resulting breach.




                                                   19
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2021ofof3031PageID
                                                                            PageID#:#:54270




                                 SECOND CAUSE OF ACTION
                          Breach of Implied Warranty of Merchantability
                                     (on behalf of the Classes)

         67.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as

  though fully set forth herein.

         68.     Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Classes against Hain for breach of implied warranty of merchantability.

         69.     Hain is a merchant engaging in the manufacturing and sale of goods that were

  purchased by Plaintiffs and members of the Classes.

         70.     At all times mentioned herein, Hain manufactured or supplied the Products, and

  prior to the time the Products were purchased by Plaintiffs and members of the Classes, Hain

  impliedly warranted to them that the Products were of merchantable quality, fit for their ordinary

  use, and conformed to the promises and affirmations of fact made on the Products’ containers

  and labels, including that the food was organic, free from artificial flavors, colors and

  preservatives, and safe for consumption by infants and young children. Plaintiffs and members of

  the Classes relied on Hain’s promises and affirmations of fact when they purchased the Products.

         71.     Contrary to these representations and warranties, the Products were not fit for

  their ordinary use, consumption by infants or young children, and did not conform to Hain’s

  affirmations of fact and promises as they contained, or were at risk of containing, heavy metals

  and/or unnatural or other ingredients or contaminants that do not conform to the packaging.

         72.     Hain breached its implied warranties by selling Products that failed to conform to

  the promises or affirmations of fact made on the container or label, as each product contained

  heavy metals and/or unnatural or other ingredients or contaminants that do not conform to the

  packaging.




                                                 20
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2122ofof3031PageID
                                                                            PageID#:#:55271




          73.     Hain was on notice of this breach, as Hain was aware of the included heavy

  metals in the Products due to its own testing, and based on the investigation in the Healthy

  Babies Bright Futures report that revealed the Products as containing various levels of toxic

  heavy metals.

          74.     Privity exists because Hain impliedly warranted to Plaintiffs and members of the

  Classes through the warranting, packaging, advertising, marketing, and labeling that the Products

  were organic, free from artificial flavors, colors and preservatives, and safe for consumption by

  infants and young children, and by failing to make any mention of heavy metals and/or unnatural

  or other ingredients.

          75.     As a direct and proximate result of Hain’s conduct, Plaintiffs and members of the

  Classes have suffered actual damages in that they have purchased Products that are worth less

  than the price they paid and that they would not have purchased at all had they known the

  presence or risk of heavy metals and/or unnatural or other ingredients.

          76.     Plaintiffs and members of the Classes seek actual damages, injunctive and

  declaratory relief, attorneys’ fees, costs, and any other just and proper relief available under the

  laws.

                                   THIRD CAUSE OF ACTION
                                        Fraud by Omission
                                     (on behalf of the Classes)

          77.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as

  though fully set forth herein.

          78.     Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Classes against Hain for fraud by omission.

          79.     Hain concealed from and failed to disclose to Plaintiffs and members of the

  Classes that the Products contained, or were at risk of containing, heavy metals and/or unnatural


                                                  21
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2223ofof3031PageID
                                                                            PageID#:#:56272




  or other ingredients that do not conform to the Products’ labels, packaging, advertising, and

  statements.

         80.     Hain was under a duty to disclose to Plaintiffs and members of the Classes the

  true quality, characteristics, ingredients and suitability of the Products because: (1) Hain was in a

  superior position to know the true state of facts about its products; (2) Hain was in a superior

  position to know the actual ingredients, characteristics, and suitability of the Products for

  consumption by infants and young children; and (3) Hain knew that Plaintiffs and members of

  the Classes could not reasonably have been expected to learn or discover that the Products were

  misrepresented in the packaging, labels, advertising, and websites prior to purchasing the

  Products.

         81.     The facts concealed or not disclosed by Hain to Plaintiffs and members of the

  Classes are material in that a reasonable consumer would have considered them important when

  deciding whether to purchase the Products.

         82.     Plaintiffs and members of the Classes justifiably relied on Hain’s omissions to

  their detriment. The detriment is evident from the true quality, characteristics, and ingredients of

  the Products, which is inferior when compared to how the Products are advertised and

  represented by Hain.

         83.     As a direct and proximate result of Hain’s conduct, Plaintiffs and members of the

  Classes have suffered actual damages in that they purchased the Products that were worth less

  than the price they paid and that they would not have purchased at all had they known of the risk

  and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to the

  products’ labels, packaging, advertising, and statements.




                                                   22
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2324ofof3031PageID
                                                                            PageID#:#:57273




          84.    Plaintiffs and members of the Classes seek actual damages, injunctive and

  declaratory relief, attorneys’ fees, costs, and any other just and proper relief available under the

  laws.

                                   FOURTH CAUSE OF ACTION
                                    Negligent Misrepresentation
                                     (on behalf of the Classes)

          85.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as

  though fully set forth herein.

          86.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Classes against Hain for negligent misrepresentation.

          87.    Hain marketed the Products in a manner indicating that the Products were and are

  organic, free from artificial flavors, colors and preservatives, and safe for consumption by infants

  and young children. However, the Products contained, or were at risk of containing, heavy

  metals and/or unnatural or other ingredients or contaminants that do not conform to the

  packaging. Therefore, Hain has made misrepresentations about the Products.

          88.    Hain’s misrepresentations regarding the Products are material to a reasonable

  consumer because they relate to the safety of the product the consumer is receiving and paying

  for. A reasonable consumer would attach importance to such representations and would be

  induced to act thereon in deciding whether or not to purchase the Product.

          89.    At all relevant times when such misrepresentations were made, Hain knew or had

  been negligent in not knowing that the Products contained, or were at risk of containing, heavy

  metals and/or unnatural or other ingredients or contaminants. Hain has no reasonable grounds for

  believing its misrepresentations were not false and misleading.

          90.    Hain intended that Plaintiffs and other consumers rely on these representations, as

  evidenced by the intentional and conspicuous placement of the misleading representations on the


                                                  23
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2425ofof3031PageID
                                                                            PageID#:#:58274




  Products’ packaging by Hain, as well as its advertising, marketing, and labeling of the Products

  as organic, natural, and safe for consumption by infants and young children.

          91.    Plaintiffs and members of the Classes have reasonably and justifiably relied on

  Hain’s negligent misrepresentations when purchasing the Products, and had the correct facts

  been known, would not have purchased the Products at all.

          92.    Therefore, as a direct and proximate result of Hain’s negligent misrepresentations,

  Plaintiffs and members of the Classes have suffered actual damages in that they purchased the

  Products that were worth less than the price they paid and that they would not have purchased at

  all had they known of the risk and/or presence of heavy metals and/or unnatural or other

  ingredients that do not conform to the products’ labels, packaging, advertising, and statements.

          93.    Plaintiffs and members of the Classes seek actual damages, injunctive and

  declaratory relief, attorneys’ fees, costs, and any other just and proper relief available under the

  laws.

                                   FIFTH CAUSE OF ACTION
                                   Intentional Misrepresentation
                                      (on behalf of the Classes)

          94.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as

  though fully set forth herein.

          95.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Classes against Hain for intentional misrepresentation.

          96.    Hain marketed the Products in a manner indicating that the Products were and are

  organic, free from artificial flavors, colors and preservatives, and safe for consumption by infants

  and young children. However, the Products contained, or were at risk of containing, heavy

  metals and/or unnatural or other ingredients or contaminants that do not conform to the

  packaging. Therefore, Hain has made misrepresentations about the Products.


                                                  24
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2526ofof3031PageID
                                                                            PageID#:#:59275




         97.     Hain’s misrepresentations regarding the Products are material to a reasonable

  consumer because they relate to the safety of the product the consumer is receiving and paying

  for. A reasonable consumer would attach importance to such representations and would be

  induced to act thereon in deciding whether or not to purchase the Product.

         98.     At all relevant times when such misrepresentations were made, Hain knew that

  the representations were misleading, or have acted recklessly in making the representations,

  without regard to the truth.

         99.     Hain intended that Plaintiffs and other consumers rely on these representations, as

  evidenced by the intentional and conspicuous placement of the misleading representations on the

  Products’ packaging by Hain, as well as its advertising, marketing, and labeling of the Products

  as organic, free from artificial flavors, colors and preservatives, and safe for consumption by

  infants and young children.

         100.    Plaintiffs and members of the Classes have reasonably and justifiably relied on

  Hain’s intentional misrepresentations when purchasing the Products, and had the correct facts

  been known, would not have purchased them at all.

         101.    Therefore,      as   a   direct   and   proximate   result   of   Hain’s   intentional

  misrepresentations, Plaintiffs and members of the Classes have suffered actual damages in that

  they purchased the Products that were worth less than the price they paid and that they would not

  have purchased at all had they known of the risk and/or presence of heavy metals and/or

  unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,

  and statements.




                                                    25
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2627ofof3031PageID
                                                                            PageID#:#:60276




          102.   Plaintiffs and members of the Classes seek actual damages, injunctive and

  declaratory relief, attorneys’ fees, costs, and any other just and proper relief available under the

  laws.

                                  SIXTH CAUSE OF ACTION
                          Quasi Contract/Unjust Enrichment/Restitution
                                    (on behalf of the Classes)

          103.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as

  though fully set forth herein.

          104.   Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Classes against Hain for quasi contract, unjust enrichment, and restitution.

          105.   As alleged herein, Hain has intentionally and recklessly made misleading

  representations to Plaintiffs and members of the Classes to induce them to purchase the Products.

  Plaintiffs and members of the Classes have reasonably relied on the misleading representations

  and have not received all of the benefits promised by Hain. Plaintiffs and members of the Classes

  therefore have been induced by Hain’s misleading and deceptive representations about the

  Products, and paid more money to Hain for the Products than they otherwise would and/or

  should have paid.

          106.   Plaintiffs and members of the Classes have conferred a benefit upon Defendant as

  Hain has retained monies paid to them by Plaintiffs and members of the Classes.

          107.   The monies received were obtained under circumstances that were at the expense

  of Plaintiffs and members of the Classes—i.e., Plaintiffs and members of the Classes did not

  receive the full value of the benefit conferred upon Hain.

          108.   Therefore, it is inequitable and unjust for Hain to retain the profit, benefit, or

  compensation referred upon it without paying Plaintiffs and the members of the Classes back for

  the difference of the full value of the benefits compared to the value actually received.


                                                  26
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2728ofof3031PageID
                                                                            PageID#:#:61277




          109.    As a direct and proximate result of Hain’s unjust enrichment, Plaintiffs and

  members of the Classes are entitled to restitution, disgorgement, and/or the imposition of a

  constructive trust upon all profits, benefits, and other compensation obtained by Hain from its

  deceptive, misleading, and unlawful conduct as alleged herein.

                                 SEVENTH CAUSE OF ACTION
                        Florida Deceptive and Unfair Trade Practices Act
                                    Fla. Stat. §§ 501.201 et seq.
                     (On behalf of Plaintiff Lisa Gray and the Florida Subclass)

          110.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-55, as if

  fully set forth herein.

          111.    Plaintiff Gray brings this claim individually and on behalf of the members of the

  proposed Florida Subclass against Hain for violations of Florida Deceptive and Unfair Trade

  Practices Act, Fla. Stat. §§ 501.201 et seq.

          112.    Plaintiff Gray and members of the Florida Subclass are “consumers,” as defined

  by Fla. Stat. § 501.203(7), the products sold by Defendant Hain are “goods” within the meaning

  of FDUTPA, and the transactions at issue constitute “trade or commerce” as defined by

  FDUTPA.

          113.    The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat.

  § 501.204 provides that “[u]nfair methods of competition, unconscionable acts or practices, and

  unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared

  unlawful.”

          114.    For the reasons discussed herein, Defendant Hain violated and continues to

  violate FDUTPA by engaging in the herein described unconscionable, deceptive, unfair acts or

  practices proscribed by Fla. Stat. § 501.201, et seq. Hain’s acts and practices, including its

  material omissions, described herein, were likely to, and did in fact, deceive and mislead



                                                  27
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2829ofof3031PageID
                                                                            PageID#:#:62278




  members of the public, including Plaintiff Gray and members of the Florida Subclass and other

  consumers acting reasonably under the circumstances, to their detriment.

         115.    At all times mentioned herein, Hain engaged in trade or commerce in Florida, as

  defined by Fla. Stat. § 501.203(8), in that they advertised, offered or sale, sold or distributed

  goods or services in Florida and/or engaged in trade or commerce directly or indirectly affecting

  the people of Florida.

         116.    Hain repeatedly advertised on the labels for its Products, on its websites, and

  through national advertising campaigns, among other things, that its Products were organic, free

  from artificial flavors, colors and preservatives, and safe for consumption by infants and young

  children. Hain failed to disclose the material information that its Products contained unsafe levels

  of toxic heavy metals.

         117.    Hain’s representations and omissions were material because they were likely to

  deceive reasonable consumers and to induce them to purchase Hain’s Products without knowing

  that the Products contained unsafe levels of toxic heavy metals. As a direct and proximate result

  of Hain’s unfair and deceptive acts or practices, Plaintiff Gray and members of the Florida

  Subclass suffered damages by purchasing Hain’s Products because they would not have

  purchased Hain’s Products had they known the truth, that the Products contain, or may contain,

  levels of toxic heavy metals.

         118.    Hain’s deceptive trade practices caused Plaintiff Gray and members of the Florida

  Subclass to suffer injury in fact and actual damages in the form of the loss or diminishment of

  value of the Products they purchased, which allowed Hain to profit at the expense of Plaintiff

  Gray and members of the Florida Subclass. The injuries Plaintiff Gray and members of the

  Florida Subclass suffered were to legally protected interests. The gravity of the harm of




                                                  28
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page2930ofof3031PageID
                                                                            PageID#:#:63279




  Defendant Hain’s actions is significant and there is no corresponding benefit to consumers of

  such conduct.

         119.     Plaintiff Gray and members of the Florida Subclass seek relief for the injuries

  they have suffered as a result of Hain’s unfair and deceptive acts and practices, as provided by

  FDUTPA and applicable law.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, individually and on behalf of the Classes, respectfully prays

  for following relief:

                  A.      Certification of this case as a class action on behalf of the Class and

         Subclasses defined above, appointment of Plaintiffs as Class representatives, and

         appointment of their counsel as Class counsel;

                  B.      A declaration that Defendant’s actions, as described herein, constitute

         violations of the claims described herein;

                  C.      An award to Plaintiffs and the proposed Classes of restitution and/or other

         equitable relief, including, without limitation, restitutionary disgorgement of all profits

         and unjust enrichment that Defendant obtained from Plaintiffs and the proposed Classes

         as a result of its unlawful, unfair and fraudulent business practices described herein;

                  D.      An award of injunctive relief as permitted by law or equity, including:

         enjoining Defendant from continuing the unlawful practices as set forth herein, and

         directing Defendant to identify, with Court supervision, victims of its conduct and pay

         them all money it is required to pay;

                  E.      An order directing Defendant to engage in a corrective advertising

         campaign;




                                                  29
Case
  Case
     2:21-cv-00678-JS-AYS
        2:21-cv-01569-JS-SIL Document
                              Document48-1
                                       1 Filed
                                           Filed03/24/21
                                                 05/13/21 Page
                                                           Page3031ofof3031PageID
                                                                            PageID#:#:64280




                F.       An award to Plaintiffs and their counsel of their reasonable expenses and

         attorneys’ fees;

                H.       An award to Plaintiffs and the proposed Classes of pre- and post-judgment

         interest, to the extent allowable; and

                I.       For such further relief that the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiffs demand a trial by jury of all claims presented herein so triable.

 Dated: March 24, 2021                            CARLSON LYNCH LLP

                                           By: /s/ Edwin J. Kilpela
                                               Edwin J. Kilpela
                                               1133 Penn Ave., 5th Floor
                                               Pittsburgh, PA 15222
                                               Tel.: 412-322-9243
                                               Fax: 412-231-0246
                                               ekilpela@carlsonlynch.com

                                                  CARLSON LYNCH LLP
                                                  Todd D. Carpenter
                                                  Scott G. Braden
                                                  1350 Columbia St., Ste. 603
                                                  San Diego, CA 92101
                                                  Tel.: 619-762-1900
                                                  Fax: 619-756-6991
                                                  tcarpenter@carlsonlynch.com
                                                  sbraden@carlsonlynch.com

                                                  LEEDS BROWN LAW, P.C.
                                                  Jeffrey K. Brown
                                                  Michael A. Tompkins
                                                  Brett R. Cohen
                                                  One Old Country Road, Suite 347
                                                  Carle Place, NY 11514
                                                  Tel: 516-873-9550
                                                  jbrownl@leedsbrownlaw.com
                                                  mtompkins@leedsbrownlaw.com
                                                  bcohen@leedsbrownlaw.com

                                                  Attorneys for Plaintiffs



                                                   30
